Citation Nr: 0420347	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-12 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative arthritis. 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for pineal gland tumor.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran filed a notice of disagreement (NOD) in October 
2000 to the August 2000 rating decision that determined that 
new and material evidence had not been received to reopen a 
claim of service connection for pineal gland tumor.  A letter 
was sent to the veteran in June 2000 seeking new and material 
evidence to support her claim; no response was received.  A 
statement of the case (SOC) was issued in January 2003 that 
included both issues noted herein; VA Form 9, substantive 
appeal was also provided.  Subsequently, the veteran 
submitted medical evidence related to her increased rating 
claim, but she did not provide any additional evidence 
material to her claim of service connection for pineal gland 
tumor.  A VA Form 9 was received in May 2003; however, the 
appeal period for this issue expired on February 24, 2003.  
Thus, the veteran did not file a timely substantive appeal on 
the issue of whether new and material evidence has been 
received to reopen a claim of service connection for pineal 
gland tumor.  Although this matter was discussed at the 
veteran's hearing (and it appeared that the issue was 
perfected at that time), a more thorough review of the 
records indicates that the issue was not timely perfected.  

The substantive appeal filed in May 2003 has been interpreted 
as an application to reopen the veteran's service connection 
claim.  In a February 2004 rating decision, the RO declined 
to reopen the claim.  Her testimony rendered during a Travel 
Board hearing conducted in March 2004 is considered an NOD.  
Thus, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999), after an NOD has been filed in any claim, the RO is 
required to issue an SOC containing a summary of the 
evidence, the applicable laws and regulations, and an 
explanation as to the decision previously reached, unless the 
veteran has withdrawn the notice of disagreement.  38 C.F.R. 
§§ 19.26, 19.29 (2003).  Therefore, this case must be 
remanded to allow the RO to issue the veteran and her 
representative a statement of the case and to afford the 
opportunity to perfect the appeal.  It is noted that the 
veteran indicated that she had received treatment for pineal 
gland tumor at Nurnberg Army Medical Center sometime between 
1972 and 1974 when she was in Germany accompanying her 
husband who was on active duty.  

Additionally, during the veteran's Travel Board hearing, she 
stated that since the last VA examination conducted in June 
2003, symptoms associated with her service-connected low back 
disability have increased.  Specifically, she testified that 
she is more limited in her movement and that she gets sharp 
pains down her back.  

Also, the veteran testified that she was receiving treatment 
at Seattle VA Medical Center since sometime in 1994 to 1995.  
She also stated that Walla Walla VA Medical Center had 
informed her that they did not send complete medical records.  

Additionally, the RO must ensure compliance with the 
provisions of the Veterans Claim Assistance Act of 2000 
(VCAA) and the Veterans Benefits Act of 2003.  2002).  

The case is remanded for the following actions:

1.  The RO should issue a statement of 
the case to the veteran and 
representative addressing the issue of 
whether new and material evidence has 
been received to reopen a claim of 
service connection for pineal gland 
tumor.  The statement of the case should 
include all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which she may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2003).

2.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The RO should obtain the names and 
addresses of all VA and private medical 
care providers who treated the veteran 
for her service-connected chronic 
lumbosacral strain.  The RO should 
attempt to obtain any records identified.  
In particular, the RO should attempt to 
obtain complete VA medical records from 
Walla Walla Medical Center and Seattle VA 
Medical Center for treatment since at 
least 1993.  

3.  The RO should then schedule the 
veteran for a VA examination of the spine 
and the veteran should be informed 
accordingly of the time and place.  The 
claims folder should be made available 
for the examiner prior to said 
examination.  All indicated studies 
should be conducted.  The examiner should 
measure the veteran's range of motion on 
forward flexion of the thoracolumbar 
spine.  If there is evidence of 
functional loss or impairment that 
impacts on the veteran's coordination, 
strength, speed, and endurance, the 
examiner should note such findings.  The 
examiner should also indicate whether 
there is disc involvement with 
incapacitating episodes and to what 
extent, if any, there is evidence of 
neurologic abnormalities associated with 
the lumbosacral spine.  The examiner 
should also note whether there is severe 
symptomatology manifested by such signs 
as severe strain with listing of the 
whole spine, positive Goldthwaite's sign, 
loss of lateral motion with osteo-
arthritic changes or narrowing or 
irregularity of joint space.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




